DETAILED ACTION
	This Office Action is in response to the amendment filed on February 22, 2022. Claims 1 - 3 and 5 - 10 are considered for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 22, 2022 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the objection as well as the amendments to the claims to incorporate subject matter indicated as allowable from the previous Office Action into the independent claims to overcome the rejections under 35 U.S.C. 102 and 103, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 3 and 5 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of Engelen et al. (U.S. PG Pub 2015/0154808 A1) discloses lighting fixtures and actuating its lighting parameter adjustment arrows, also used to adjust the virtual lighting effects, and Dekker et al. (WO 2017029061 A1) recites shape of a lighting device including an even amount of light sources distributed, with Crookham et al. (U.S. PG Pub 2011/0245939 A1) discloses using an image of the target area to determine the placement of lighting system components in a virtual environment.
	In addition, Gallagher et al. (U.S. PG Pub 2013/0058583 A1) discloses spatial arrangement of holiday lights on a Christmas tree shown in a digital image, and Biondo et al. (U.S. PG Pub 2018/0133597 A1) adds an arrangement of lights in lights referred to as a Christmas tree of lights.
none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A method of arranging a plurality of lighting fixtures in an environment or an object, and for claim 8: A lighting system, comprising:
	“(c) identifying one or more guide lighting fixtures in said virtual arrangement, based on one or more predetermined positions, 
	wherein step (c) includes dividing the plurality of lighting fixtures into two or more groups based on their position on the virtual model, each group being actuated in a different manner”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
March 1, 2022